Citation Nr: 0930375	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  08-09 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury to the bilateral lower extremities, including 
peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1950 to July 
1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim.  The RO in 
Montgomery, Alabama, currently has jurisdiction of the claim.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008), are met.

The Veteran seeks entitlement to service connection for 
residuals of a cold injury to his bilateral lower 
extremities.  He asserts that he has peripheral neuropathy as 
a result of frozen feet while serving in Korea.  He contends 
that he suffered frostbite due to temperatures of 35 degrees 
below zero.  In particular, he reports that while stationed 
in Korea he drove trucks that did not have heaters and that 
had windshields that directed cold air down and around his 
feet and legs, that he was under orders not to use canvas 
tops or side curtains on the trucks, and that he also stood 
guard at night in sub-zero temperatures.  See August 2006 VA 
Form 21-4138; statements in support of claim received May 
2007 and April 2009; May 2007 notice of disagreement (NOD); 
March 2008 VA Form 9.  

The Veteran is competent to report that he was exposed to 
cold weather while serving in Korea.  In addition, he is 
competent to discuss specific symptoms that he experiences.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a 
layperson, however, he is not competent to offer his opinion 
on a medical diagnosis, as he has done by asserting that he 
suffered frostbite at that time.  See Moray v. Brown, 5 Vet. 
App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).  

The only available service treatment record is an undated 
discharge examination, which contains no references to cold 
injury, including frostbite, and reveals that clinical 
evaluation of the Veteran's feet and lower extremities was 
normal.  See report of medical examination.  The Veteran's 
other service treatment records are fire-related.  See March 
2002 VA Form 3101.  

The post-service medical evidence of record reveals that the 
Veteran has been diagnosed with peripheral neuropathy in his 
lower limbs.  See November 2005 EMG (electromyography) 
Consult (Lower).  

In a May 2007 letter, the Veteran's private physician, Dr. H. 
McCulloch, reports that the Veteran has weakness and altered 
sensation in his legs, which had been ongoing and slowly 
increasing since the Korean War.  Dr. McCulloch reports that 
the Veteran described being in sub-zero temperatures as a 
driver during the winter of 1952-53 and that an EMG showed 
changes compatible with peripheral neuropathy on a severe 
degree.  Dr. McCulloch opined that the Veteran "is deserving 
of any benefits which he is entitled to in regards to this 
medical problem."  

A March 2008 VA neurology clinic note indicates that the 
Veteran reported worsening foot problems, including 
neuropathy, for 10 to 12 years.  He indicated that he served 
in Korea in 1952 and suffered from severe frostbite at that 
time, which was implicated as the cause of his neuropathy.  
Following neurologic examination, the Veteran was assessed 
with severe sensorimotor polyneuropathy with no reversible 
etiology found.  The examining neurologist opined that the 
most plausible etiology of this disorder is the initial 
frostbite injury from cold exposure during service.  

In July 2008 and January 2009 outpatient treatment records, 
this same neurologist reiterated this assessment.  
Importantly, however, he also associated the Veteran's lower 
extremity problems with other idiopathic changes over time 
and mild contributors like peripheral vascular disease (PVD), 
mild low B12, and nutritional "defic" not otherwise 
specified (NOS) from colectomy.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2008), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Of 
significance to the Board in the present appeal are the 
conflicting medical opinions regarding the etiology of the 
Veteran's lower extremity neurological pathology.  Further, 
the physicians who did discuss the etiology of these problems 
did not specifically indicate that they had had the 
opportunity to review the information contained in the 
Veteran's claims folder.  Specifically, the doctors did not 
address the absence of findings of frostbite in the undated 
service discharge examination or the lack of a diagnosis of 
any resulting neurological disorder of the Veteran's lower 
extremities for many years after service.  

In light of these discrepancies and inconsistencies, the 
Board finds that a remand of the Veteran's claim is 
necessary.  On remand, the Veteran should be accorded a VA 
examination to determine the etiology of his current lower 
extremity disability, including whether such disorder is 
consistent with his assertions of frostbite during active 
duty.  

In addition, although records from Dr. McCulloch have been 
obtained, the available records pre-date the Veteran's 
diagnosis of peripheral neuropathy.  As it appears from his 
May 2007 letter that Dr. McCulloch has treated the Veteran 
for weakness and altered sensation in his legs, the Board 
finds that the RO/AMC should take action to obtain any 
records of treatment that Dr. McCulloch may have given the 
Veteran with regard to his legs.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, as the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2008).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain records lower extremity 
treatment that the Veteran may have 
received at the VA Medical Centers in 
Tuscaloosa and Birmingham, to include 
records from the Jasper Clinic, dated 
since March 2009.  

2.  After procuring the appropriate 
release of information form, obtain any 
records related to Dr. McCulloch's 
treatment of the Veteran's lower 
extremity pathology.  

3.  Then, schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of any residuals of 
cold weather injury to his bilateral 
lower extremities that he may currently 
have.  The claims folder, to include a 
copy of this remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination 
report.  Any indicated studies should be 
performed.  

The examiner is asked to state whether it 
is at least as likely as not (that is, a 
probability of 50 percent or greater) 
that any current disability of the 
bilateral lower extremities, to include 
peripheral neuropathy, is related to the 
Veteran's military service or is 
otherwise consistent with his report of a 
cold weather injury to his legs during 
his active duty in Korea.

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached.

4.  Finally, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2008).  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


